Citation Nr: 1700459	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  11-10 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran provided testimony at a hearing in July 2012, which was conducted by a Decision Review Officer.  A transcript of this hearing has been associated with the claims file.  

The case was previously before the Board in July 2014 when it was remanded for further development.


FINDING OF FACT

The Veteran's bilateral hearing loss manifests no more than Level I hearing impairment in either ear.


CONCLUSION OF LAW

The criteria for assignment of a compensable initial evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks a compensable initial evaluation for bilateral hearing loss.

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second (Hertz).  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85 (a).  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In the rating action on appeal, the RO granted service connection and assigned an initial noncompensable evaluation effective April 17, 2009.

The Veteran was afforded a VA examination in July 2009.  The Veteran reported that he had the greatest difficulty with one-on-one and in the presence of background noise.  On audiological examination, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
15
25
55
LEFT
15
20
40
50

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 in the left ear.

Pure tone threshold levels averaged 28 in the right ear and 31 in the left ear.  Under Table VI, when considered with the Veteran's speech audiometry results, this corresponds to category I hearing loss in both ears.  These categories correspond with a noncompensable disability rating under Table VII.

In April 2011 the Veteran reported that his hearing loss has hampered him his entire life.  

The Veteran was afforded a VA examination in August 2012.  It was noted that the Veteran's hearing loss did not impact ordinary conditions of daily life, including the ability to work.  On audiological examination, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
15
25
50
LEFT
20
25
50
60

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 in the left ear.

Pure tone threshold levels averaged 28 in the right ear and 39 in the left ear.  Under Table VI, when considered with the Veteran's speech audiometry results, this corresponds to category I hearing loss in both ears.  These categories correspond with a noncompensable disability rating under Table VII.

The Veteran was afforded a VA examination in September 2014.  The Veteran reported continued difficulty understanding conversations from a distance and has to listen to television with the volume level raised.  On audiological examination, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
20
35
55
LEFT
15
25
55
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 98 in the left ear.

Pure tone threshold levels averaged 31 in the right ear and 39 in the left ear.  Under Table VI, when considered with the Veteran's speech audiometry results, this corresponds to category I hearing loss in both ears.  These categories correspond with a noncompensable disability rating under Table VII.

It has been established that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The VA examinations address the functional and daily life effects of the Veteran's hearing loss disability.  The examinations discuss that the Veteran's reported difficulty with one-on-one situations, hearing from a distance, difficulty with background noise, and having to turn the television volume up.  Therefore, throughout the appeal, the functional and ordinary daily life effects of the Veteran's hearing loss disability have been adequately discussed.

The audiometric evaluations discussed above do not reveal results warranting a compensable evaluation for bilateral hearing loss.  As such, a higher initial evaluation for bilateral hearing loss is denied.

The Board has also considered the Veteran's lay statements that his hearing loss is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's hearing loss has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

The discussion above reflects that the rating criteria are adequate for rating the Veteran's service-connected bilateral hearing loss.  The Veteran's hearing loss disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by hearing loss disabilities.  VA examinations have provided adequate descriptions of the functional effects of the Veteran's hearing loss.  Martinak, 21 Vet. App. at 455.  The August 2012 VA examiner indicated that the Veteran's hearing loss did not impact the Veteran's ability to work.  The September 2014 VA examiner indicated that the Veteran reported that his hearing loss would impact his ability to work as he had difficulty understanding conversations from a distance and has to listen to the television with the volume level raised.  The Board finds that the rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Referral for consideration of an extraschedular rating is therefore not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that the Veteran is service-connected for several disabilities.  However, the issue of whether referral for extraschedular consideration is warranted for the Veteran's disabilities on a collective basis has not been argued or reasonably raised by the record.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016). 


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


